Citation Nr: 1631589	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  14-21 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from September 1978 to December 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 decision of the Regional Office (RO) in Jackson, Mississippi.

In July 2016, the Veteran was scheduled to appear at a Board hearing, but submitted timely correspondence in June 2016 to withdraw this request.  The request is deemed withdrawn and the Board may proceed with adjudication.  38 C.F.R. § 20.704(d) (2015).

The issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A May 2007 RO decision that denied service connection for an acquired psychiatric disorder was not appealed and the decision became final.

2.  New and material evidence has been received since the May 2007 decision to substantiate the claim of entitlement to service connection for an acquired psychiatric disorder.  The newly received evidence is neither cumulative nor redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim.



	(CONTINUED ON NEXT PAGE)


CONCLUSIONS OF LAW

1.  The May 2007 rating decision that denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2015).

2.  The criteria to reopen the service connection claim for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Claim to Reopen Service Connection

The Veteran originally filed a claim for entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression in November 2006.  Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's determination as to whether new and material evidence has been received, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen a claim of service connection for an acquired psychiatric disorder.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

The RO initially denied the claim in a May 2007 rating decision on the grounds that there was no evidence that the Veteran's disability was related to service.  The Veteran did not appeal this decision and it became final as to the evidence then of record, and are not subject to revision on the same bases.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), (b), 20.302, 20.1103.  However, since that time documents have been associated with the claims file that discusses the possibility of a nexus for this disability.  This evidence includes a December 2012 "buddy/lay statement" that had not previously been associated with the file and discusses the presence of symptoms since service.  As these documents represent evidence not previously submitted to agency decision makers and relates to an unestablished fact necessary to substantiate the claim, the Board finds that the additional evidence is new and material to reopen the claim of service connection for an acquired psychiatric disorder.




Duties to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  To the extent that the Board is reopening the claim of service connection for an acquired psychiatric disorder, the Board is granting, in full, the benefit sought on appeal and thus VA has no further duty to notify or assist.


ORDER

New and material evidence has been received to reopen entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression.


REMAND

Unfortunately, the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's appeal so that he is afforded every possible consideration.

The Veteran has identified private treatment records from the "early 1990's" with Dr. E.W. in Albany, Georgia, that have not been requested or associated with the file.  See Buddy/Lay Statement, received December 20, 2012; see also Notice of Disagreement, received April 11, 2012; Substantive Appeal, received June 2014.

Additionally, although the Veteran was afforded a VA examination in January 2012, this examination only diagnosed anxiety and accordingly only provided an opinion concerning the etiology of the anxiety.  Review of VA treatment records reflects the Veteran has also been diagnosed with depression and PTSD during the course of the appeal.  Accordingly, another opinion is required to determine the relationship, if any, between the other diagnosed psychiatric disorders and service.  

Accordingly, this issue is REMANDED for the following action:

1. The RO should obtain the names and addresses of all medical care providers who treated the Veteran for mental health disorders since 1992, specifically to include a request for private treatment records from Dr. E.W. in Albany, Georgia.  After securing the necessary release, the RO should obtain these records.

2.  Arrange for the Veteran to undergo a VA psychiatric examination.  The examiner is requested to:

a.) Indicate all psychiatric disabilities currently shown, and;

b.) Render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that any diagnosed psychiatric condition, to include the depression and PTSD that were diagnosed in VA treatment, had its onset in service or is otherwise related to service.

The claims folder must be made available for review in connection with this examination. The examiner should provide a complete rationale for all conclusions reached.

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond before the record is returned to the Board for further review.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


